Citation Nr: 1511056	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-46 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease status-post coronary artery bypass graft.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to a rating in excess of 10 percent for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to September 1969, including combat service in the Republic of Vietnam.  The Veteran died in July 2014, and the Appellant was subsequently substituted for him in November 2014.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a February 2013 Travel Board hearing before a Veterans Law Judge that is no longer employed by the Board.  Subsequently, the Appellant testified before the undersigned in November 2014.  Transcript of those proceedings are of record.  

Notably, the Board considers the Appellant's claim for an increased rating for PTSD to be related to the initial, July 2008 rating decision that granted service connection.  The Veteran filed a November 2008 statement that the Board liberally construes to be a notice of disagreement (NOD).  See Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (providing that "VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement").  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 10 percent for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From the time of the initial grant of service connection, the Veteran's PTSD resulted in total occupational impairment, but does not cause total social impairment; symptoms related to his PTSD include, but are not limited to, alcoholism, startle responses, nightmares, panic attacks, hypervigilance, anger, agitation, depressed mood, audio and visual hallucinations, and sleep disturbance; he has limited relationships with friends and family.

2.  From the time of the initial grant of service connection, the Veteran's coronary artery disease has been manifested by a left ventricular ejection fraction of greater than 60 percent; and there has been no showing of more than one episode of acute congestive heart failure in any year, or a workload of 5 metabolic equivalents (METs) or less resulting in dyspnea, fatigue, angina, or syncope; the Veteran has been diagnosed with cardiomegaly.  

3.  The Veteran's service-connected disabilities render him unemployable.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial evaluation in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 7005 (2014).

3.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.158, 4.15, 4.16, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in May 2006 (PTSD), May 2009 (TDIU), and July 2010.

VA's duty to assist the Appellant in the development of the claim includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's treatment records, as well as post-service reports of VA and private treatment and examination.  All necessary development ordered in prior Board remands, including examinations and a second Board hearing, has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Appellant's statements in support of the claim are of record, including testimony provided at a November 2014 Travel Board hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his increased rating claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013), and that the Board can adjudicate the claim based on the current record.  

After review of the Veteran's and Appellant's statements, and the medical evidence of record, no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

II.  Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Posttraumatic Stress Disorder

The Veteran's service-connected PTSD is currently rated at 30 percent.  A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

Via this decision, the Board finds that a higher, 70 percent rating is warranted.  A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is provided for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Per recently changed regulations, the rating criteria are based upon the American Psychiatric Association's DSM-5.  GAF ratings between 31 and 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoiding friends, neglecting family, unable to work).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score between 61 and 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A higher score, between 71 and 80, indicates transient symptoms that are expected reactions to psychosocial stressors, and no more than slight impairment in social, occupational, or school functioning.  

Considering the evidence of record, an April 2006 VA psychiatry treatment note indicated that the Veteran was suffering from memories of Vietnam.  He drank five to six shots of liquor per day, which, per the treatment provider, impeded the success of his psychiatric medications.  The Veteran acknowledged that he had been drinking since he was in Vietnam.  He stated that he was not sleeping at night.  Mental status examination indicated that the Veteran was alert and oriented, with a depressed mood, and bland affect.  He denied suicidal and homicidal ideation, and did not suffer from delusions or hallucinations.  Short term memory was limited, but judgment and insight were intact.  The examiner assigned a GAF score of 55, and noted diagnoses of chronic PTSD, major depression, and alcohol dependence.  

In June 2006, the Veteran continued to have bad dreams, intrusive thoughts about Vietnam, and sleepless nights.  His wife told him that he thrashed in bed, making sounds as if he was fighting and being chased.  He was irritable, and though he eliminated hard liquor, continued to drink beer.  Mental status examination, diagnoses, and his GAF score remained unchanged from previous VA treatment.  

A June 2006 private psychiatric examination indicated that the Veteran suffered from symptoms of depression, with suicidal ideation (including one historical suicide attempt).  He had experienced sleep problems since his service in Vietnam, resulting in a poor ability to remain asleep, and flailing, talking, and running in his sleep.  He was reactive to loud noises.  In social environments he felt uncomfortable, and would keep his back to the wall.  He avoided activities that reminded him of Vietnam, which could result in flashbacks.  He was easily agitated, had concentration and memory problems, and maintained an insular lifestyle.  The examiner noted a negative self-image, and that he avoided interpersonal relationships with others, including extended family.  Following psychological testing, the examiner indicated that results demonstrated a "call for help" due to the severity of his emotional distress.  The examiner diagnosed the Veteran with chronic and severe posttraumatic stress disorder, and assigned a GAF of 37.  The examiner stated that though the Veteran had maintained his marriage for nearly 40 years, the relationship was highly tenuous because of his emotional extremes.  The examiner also opined that the Veteran was incapable of vocational placement.  

Treatment notes in October 2006 provide that the Veteran was drinking liquor again, though he wanted to quit.  His wife had given him an ultimatum on his drinking, but he said that he did not care if he lost her.  His mood was euthymic, and his affect blunted.  The examiner provided a GAF score of 55.  

In December 2006, the Veteran reported having been detained by law enforcement while driving after having drunk half of a fifth of liquor, but the officer drove him to his home, and did not criminally charge him.  Thereafter, he began participating in group counseling related to substance abuse.  

A January 2007 psychiatric treatment note indicated that the Veteran had PTSD symptoms that came and went.  Mental status examination showed that the Veteran was oriented and alert, with euthymic mood and blunted affect.  His thought processes were organized, and he denied suicidal and homicidal ideations, as well as delusions and hallucinations.  His judgment and insight were intact.  The psychiatrist continued a GAF score of 55.  

In June 2007, the Veteran was seen at by private treatment provider Dr. L.S.F., who noted severe difficulty with sleep, significant anger, irritability, and frustration, as well as suspiciousness and trust issues.  The Veteran was supplementing his psychiatric medication regimen with alcohol.  On a recent trip out of state, he was so depressed that he cried all night long.  He had demonstrated poor impulse control with respect to spending money.  The examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 35.  

Dr. L.S.F. conducted a complete psychiatric examination in August 2007, in which he noted extensive psychiatric symptomatology.  The Veteran was experiencing hypervigilance, impaired concentration, irritable mood, restlessness, pessimistic thinking, recurrent dreams, outbursts, anxiety, avoidance, depersonalization, all of which the examiner classified as severe or extreme.  The Veteran addressed his psychiatric symptomatology by abusing alcohol.  His sleep impairment, related to his psychiatric condition, rendered him incapable of performing even minimal role expectations.  He experienced rapid and extreme mood swings, and poorly-controlled anger.  He was prone to self-destructive behaviors, including substance abuse, and could be considered at increased risk for suicide.  The Veteran was severely depressed and withdrawn, which resulted in a loss of interest in activities.  Mental status examination indicated that he was confused, anxious, and hyperalert, as well as depressed and angry.  The Veteran's psychomotor activity was characterized by fidgetiness.  Recent memory was severely impaired, and remote memory was mildly impaired.  His attitude was indifferent, and he demonstrated poor concentration.  There was evidence of suicidal and violent ideation.  The examiner assigned a GAF score of 35, and opined that "[w]orking relationships with others are likely to be very strained. . . ."

Also in August 2007, the Veteran underwent a VA PTSD examination.  The Veteran described symptoms of depression and anhedonia.  His wife was present, and indicated that their marriage was touch-and-go, and that sometimes, related to arguments, the Veteran would spend the night in his truck to get away from her.  The Veteran had some close friends, but he denied enjoying social or leisure activities.  He acknowledged drinking three or four nights per week to the point of intoxication.  Due to sleep impairment, his activity was limited to two to three hours per day, and he had poor energy.  The examiner noted chronic PTSD symptomatology.  Mental status examination showed that his affect was constricted and his mood anxious.  He experienced auditory hallucinations.  Attention was intact, and his attitude was attentive.  Speech and psychomotor activity were unremarkable.  There were no panic attacks, or suicidal or homicidal thoughts.  Impulse control, however, was poor, and there was a history of episodes of violence.  Recent memory was mildly impaired, though remote and immediate memory were normal.  The examiner diagnosed chronic PTSD, and alcohol abuse.  He noted that the Veteran's family role functioning was limited, in that he was withdrawn and irritable in his marriage.  The examiner opined that the Veteran was not unemployable due to his PTSD.  

In October 2007, the Veteran informed Dr. L.S.F. that his wife had left him twice in the previous two months.  [Subsequent treatment records indicate she later returned.]  He opined that the Veteran's deteriorating social abilities was evidenced by his wife's leaving him.  Despite having doubled psychotropic medications, his symptoms continued to break through.  The condition appeared permanent, but the psychologist indicated that rehabilitation would continue to solidify current gains and prevent further deterioration.  

The Veteran underwent a May 2008 VA PTSD examination.  At that time, the Veteran was able to get up to five hours of sleep per night with medication.  He described his marriage as "borderline," indicating that his wife had left him three times in the past year related to his drinking and depression.  He reported having only one close friend.  He was drinking three or four times per week, having between a pint and a liter of liquor at a time.  The examiner noted chronic PTSD symptoms, including efforts to avoid thoughts about Vietnam, recurrent distressing dreams, difficulty falling and staying asleep, irritability, outbursts of anger, and difficulty concentrating.  Mental examination noted unremarkable psychomotor activity and speech.  The examiner indicated that the Veteran's attitude was manipulative.  His affect was constricted, and his mood was "crappy."  The Veteran was oriented to person and place, but not to time.  Thought processes were unremarkable, but thought content was hypervigilant.  Memory was normal.  He found no evidence of suicidal or homicidal thoughts.  The examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 60.  There was occasional decrease in work efficiency, and intermittent periods of inability to perform occupational tasks due to PTSD.  

In May 2008, VA received another opinion from Dr. L.S.F., who opined that the Veteran's "deteriorating ability to maintain safe and effective self-control and relations with others, render[ed] him unemployable and disabled, without the likelihood of appreciable rehabilitation."  He continued, the Veteran "appears to be totally and permanently disabled," and that the condition would deteriorate over time.  

At a March 2009 physical checkup, the Veteran reported that his PTSD symptoms were bad, but he had stopped attending psychiatric treatment.  He was interested in resuming treatment.  

In October 2009, the Veteran informed his primary care practitioner that he was very depressed, and was continuing to drink alcohol.  

A subsequent October 2009 psychiatric treatment note indicated that the Veteran was still depressed ("about 8/10 scale").  He continued to have nightmares and flailing in his sleep, along with re-experiencing combat.  He avoided crowds, was hypervigilant, and would sit with his back to the wall.  He disliked going out, preferring to stay home.  Alcohol consumption averaged about one litre of vodka every two weeks, which was a reduced rate compared historically.  The examiner noted a history of one suicide attempt (in 1999), and current passive suicidal thoughts without plan or intent.  The Veteran was cooperative at the appointment, but appeared depressed, with sparse speech.  His affect was blunted, and his range restricted.  Thought processes were logical, but were depressed.  The Veteran reported hearing audio hallucinations, muffled voices that he could not understand.  His memory was grossly intact, and he had good insight and judgment.  The psychiatrist assessed the Veteran as deeply depressed and experiencing significant PTSD cluster symptoms.  She assigned a GAF score of 50, and noted diagnoses of major depressive disorder, recurrent, severe, PTSD, and alcohol dependence.  

In November 2009, he reported feeling depressed, and that he was thinking about suicide a lot.  He was sleeping better, but continued to have nightmares and intrusive thoughts.  He had reduced his alcohol intake.  The examiner continued the 50 GAF score.  

In December 2009, the Veteran saw a social worker, reporting that he had been fighting with his wife, and as a result, had drunk a fifth of liquor, leading to more fights.  She had threatened to leave him, and he acknowledged having mixed feelings about the possibility.  On examination, his mood was depressed, and his affect was restricted in range.  Thought processes were logical and goal-directed, and judgment and insight were adequate.  Per a separate December 2009 treatment report, the Veteran was again assigned a GAF score of 50, related to severe depression and significant PTSD cluster symptoms.

Reports from February, March, and May 2010 reported similar, consistent symptoms, GAF scores, and diagnoses as with prior treatment.  

In September 2010, the Veteran informed his psychiatrist that he was hearing audio hallucinations, in which he would hear his name being called.  He was depressed and anxious, and was not sleeping at all.  He continued to experience passive suicidal thoughts, but without plan or intent.  His GAF score was 50, and his diagnoses remained unchanged.  

In March 2011, the Veteran indicated that he had premonitions of something bad happening to him, and was having difficulty with depression, nightly nightmares, hypervigilance, and a startle response.  He had regularly walked his yard as a safety check.  He no longer went out, sometimes even avoiding going to the doctor.  He had dropped all of his friends, and only saw his wife.  The examiner noted on mental examination that the Veteran appeared depressed, with blunted affect, and depressive thought content.  His memory was grossly intact, and he continued to have passive suicidal thoughts.  His GAF score remained at 50.  

The Veteran informed his psychiatrist in May 2011 that his mood remained depressed, and that he had contemplated suicide ("strong suicidal thoughts") after his neighbor drowned the previous month.  His symptoms had recently been exacerbated due to seeing a member of the deceased neighbor's extended family who was Vietnamese, causing unwanted intrusive thoughts, a panic attack, and nightmares.  He was unable to stay asleep.  The Veteran stated that he had almost stopped drinking entirely, only having had alcohol one time in the past two-to-three weeks.  He remained hypervigilant and anxious.  The examiner continued the GAF score of 50, and noted severe chronic PTSD symptoms, with a depressed mood.  She amended his diagnoses, however; diagnoses of PTSD, and major depression, recurrent, severe, remained, but his alcohol dependence was determined to be in partial remission.  

In July 2011, the Veteran told his psychiatrist that he was voluntarily admitted to the hospital overnight three weeks prior because he wanted to commit suicide.  He felt very depressed and angry.  He was not currently drinking.

In a September 2011 letter, the Veteran's treating VA psychiatrist indicated that he was continuing to suffer with significant PTSD and depression symptoms that impacted the quality of his life and that of his wife.  He isolated and was anxious and fearful of being around others, which prevented him from going out in public.  

An October 2011 treatment report indicated that the Veteran's mood was slightly better, though he remained depressed.  

In November 2011, the Veteran thought his symptoms had improved, but that he continued to have good days and bad days.  His "quick temper" remained, and he preferred to be alone.  Three times per week he experienced restless nights, and woke feeling tired.  His wife reported that he flailed in his sleep.  Although unable to stop drinking, he had reduced his drinking frequency to once per week.  He continued to experience occasional thoughts of self-harm, but he did not have a plan, and did not want to die.  Mental status examination revealed that the Veteran was casually dressed, with good hygiene.  He made good eye contact, and had a pleasant and cooperative attitude.  Affect was blunted, and mood was dysphoric and anxious.  Although thought processes were logical, his thought content had depressive themes.  He denied hallucinations or delusions, and his memory was grossly intact, but with short-term deficits.  Insight and judgment were good.  The examiner assigned a GAF score of 50.

The Veteran informed a new VA psychiatric treatment provider in February 2012 that he was sleeping poorly, and that he continued to be very depressed.  For the previous three or four years, he had "not felt like doing much of anything."  He no longer hunted or fished, he did not see friends, and he spent his time sitting around the house.  His mood would shift quickly, and he had episodes of racing thoughts.  He avoided crowds.  He had begun to see visions of spiders.  He denied feeling suicidal at the moment, but those feelings came and went, and his wife had recently hidden his guns.  The Veteran was isolative, and had not spoken with his brothers for many years.  The examiner noted that the Veteran was forlorn and depressed.  He was not overtly psychotic, but was having hallucinatory visions.  The examiner provided a GAF score of 60.  

In March 2012, the Veteran reported doing "not good."  His sleep was poor; the previous night he woke up almost every hour.  His mood was "up and down," and he was drinking more - a pint, three or four times per week.  He was no longer experiencing visual hallucinations, and his psychotic symptoms had improved, but his dreams continued to be difficult.  The examiner assigned a GAF score of 60.  

Per a May 2012 treatment report, the Veteran stated that he was not doing well.  He was not sleeping, and felt irritable and tired during the day.  He was depressed, and experienced suicidal thoughts.  He found one of his guns, which his wife took away from him; she subsequently removed all of the guns from their home.  He was not experiencing hallucinations any more.  Mental status examination revealed that the Veteran was tired and depressed.  He made good eye contact, and appeared sincere in his comments.  The Veteran denied imminent suicidality, and declined the examiner's encouragement to seek inpatient care related to suicidal thoughts.  The examiner assigned a GAF score of 60, noting that he was concerned about the Veteran's anger and irritability.

In June 2012, the Veteran indicated that he was sleeping well with medication, and that his mood had improved when on fluoxetine.  The Veteran was casually groomed and attired, and was in better spirits than previous encounters with his psychiatrist.  The examiner noted no evidence of psychosis or suicidality, and assigned a GAF score of 70.  

In September 2012, the Veteran reported having recently gone on a "3 day drunk," during which time he was constantly drunk.  At the time of his treatment, his affect was blunted, but conversation was animated and enthusiastic.  There was no evidence of psychosis or suicidality.  The examiner indicated a GAF score of 75.  

At a February 2013 Travel Board hearing, the Veteran reported that he experienced two to three panic attacks per week, and had difficulty sleeping.  He and his wife had specifically chosen the location of their house because it was not close to any neighbors.

The Veteran returned to treatment in July 2013, without significant change from the previous September.  At that time, he was assigned a GAF score of 75.  

Treatment notes from September and October 2013 documented linear and logical thought processes.  The Veteran denied abnormal or psychotic thoughts or suicidal or violent thoughts or plans.  Judgment and insight were sound, and memory was grossly intact.  The treatment provider noted continued diagnoses of major depressive disorder, recurrent, moderate to severe, PTSD, and alcohol abuse, in partial remission.  Notably, the September 2013 psychiatric treatment note indicated that the Veteran had experienced variable moods.  At the October 2013 visit, the Veteran reported an improved mood, which the treatment provider noted to be "clearly improved from his last visit in terms of optimism, enthusiasm and spontaneity."  The Veteran was assigned GAF scores of 60 in September 2013, and 70 in October 2013.  

In October 2013, the Veteran underwent a VA PTSD examination.  At the time of the examination, the Veteran reported that he had been married for 44 years.  He was estranged from his three brothers, and had no current friends, though he "used to."  Regarding daily activities, the Veteran indicated that he sat around and played video games.  He no longer rode his four-wheeler, after a DUI five years prior.  He had stopped drinking.  The Veteran endorsed recurrent and distressing recollections and dreams of his time in Vietnam, intense psychological distress at exposure to cues reminding him of Vietnam, efforts to avoid thoughts of his past trauma, diminished interest in activities, feeling detached from others, a restricted range of affect, a sense of a foreshortened future, and symptoms of irritability, hypervigilance, and exaggerated startle response.  The examiner also noted symptoms of anxiety, chronic sleep impairment, and disturbances of motivation and mood.  

In selecting into which category of VA's psychiatric diagnostic code symptomatology the Veteran fit, the examiner chose the option for "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication".  The examiner determined that there was no history of suicide attempts, and that he had not been hospitalized as a result of his psychiatric illness.  The examiner assigned diagnoses of PTSD and alcohol abuse in remission, and provided a current GAF score of 65.  

The October 2013 VA examiner opined that the Veteran was not unemployable due to his PTSD, in that his PTSD did not preclude light duty or sedentary employment.  In support of this opinion, however, the examiner again noted no history of acute inpatient psychiatric treatment for PTSD.  

At the Appellant's December 2014 Travel Board hearing, she testified that, before he died, the Veteran did not have any close friends outside of his immediate family.  He was long-estranged from his brothers.  When he did make any friends, he would quickly become distrustful of them.   He was isolated, and without seeing anyone else, would take his frustration and anger related to his PTSD symptoms out on his wife.  At time, the Veteran would get so angry that he would go sleep in the truck.  He slept poorly and had nightmares, and would regularly flail and run in his sleep.  At work he regularly had conflicts with coworkers, which often led to him being fired.  

As noted above, the Board finds that a 70 percent rating is warranted.  The record is replete with documentation of the Veteran's constant severe depression, and near-constant suicidal ideation.  The Veteran's depression was a continually disruptive force in his life through the time that he died.  Specifically, he treated his symptoms with alcohol, as noted by the August 2007 private examiner.  His alcoholism consistently impacted his marriage negatively, and led to his wife leaving him on multiple occasions.  In December 2006, the Veteran was detained while driving drunk, but was not charged with a crime.  Even when he ultimately was able to attain partial remission of his alcohol abuse, he still continued to drink some, and on one occasion went on a "three day drunk."  

The sleep disorders related to his psychiatric disability made it difficult for the Veteran to function on a day-to-day basis.  At times during the period on appeal, he was unable to sleep at all, despite medication.  The impacts of the lack of sleep were consistently demonstrated to be severe.  Per an August 2007 VA examination report, the Veteran managed only two to three hours of activity per day.  His private August 2007 psychiatric report indicated that sleep impairment rendered him incapable of performing even minimal role expectations.  In a May 2012 VA treatment report, the Veteran indicated that he was not sleeping, and that he felt irritable and tired during the day.  

The Veteran's suicidal ideation was near constant during the period on appeal.  Although he generally reported that he had neither intent nor plan, he consistently thought of suicide.  The Veteran indicated that prior to the period on appeal, had attempted suicide, and since 2006, his treatment providers indicated that he was at increased risk for suicide.  Notably, his wife had to hide the Veteran's guns because of her fear that he might take his life.  

The Veteran was impulsive.  He experienced mood swings, and was prone to outbursts of anger, as discussed in the August 2007 private examination, the May 2008 VA examination, a November 2011 treatment report, and elsewhere in the record.  The evidence also indicates he was impulsive with respect to spending money.

There is significant evidence that the Veteran's PTSD rendered him unemployable.  The Board will not duplicate the discussion from the section below, in which the issue of entitlement to a TDIU is addressed, but incorporates that discussion in full here.  

As the evidence demonstrates total occupational impairment, impulsive actions, and severe impairment in day-to-day functioning due to his depression, sleep impairment, and alcohol abuse, he met the criteria for a 70 percent rating for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.  He did not, however, meet the criteria for a higher, 100 percent rating for his PTSD.  Although his PTSD rendered him totally unemployable, those symptoms, did not manifest in total social impairment, as he still maintained some, albeit limited, social functioning.  Specifically, even though his relationship with his wife suffered significantly, he did maintain the marriage through the time of his death.  As such, he was not totally socially impaired.  The Board further notes, though not determinative of the issue, that with respect to specific symptomatology, the Veteran did not experience gross impairment in thought processes or communication, as the record demonstrates logical thought processes, and generally clear, coherent speech.  Likewise, though he did experience occasional audio and visual hallucinations, those hallucinations were transitory.  A 100 percent rating under the criteria for PTSD is not warranted.  Id.  

The Board notes some improvement in the Veteran's symptomatology prior to his July 2014 death, according to the available VA treatment notes.  Specifically, his mood improved, and his GAF scores were frequently increased in the range between 65 and 75.  That improvement, though, was neither broad enough (as he continued to demonstrate significant symptomatology) nor sufficiently sustained to warrant a rating lower than 70 percent prior to his death.  

B. Coronary Artery Disease

The Veteran was assigned a 30 percent rating for coronary artery disease prior to his death.  Under the applicable criteria, a 30 percent evaluation is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. § 4.104, Diagnostic Code 7005.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year; or when there is a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent rating requires chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow, that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  

In January 2007, the Veteran underwent a left carotid endarterectomy.  In February 2007, the same procedure was performed on the right carotid.  

Per a September 2008 private treatment record, the Veteran underwent a CT scan that demonstrated a vague and distinct density in the right upper lobe anterior segment of the lungs.  The examiner noted that the lung mass may represent bronchogenic carcinoma.  

An April 2009 private treatment report indicated significant exertional dyspnea, and that the Veteran was limited to walking slowly on flat ground and stopping for rest.  

A January 2011 VA heart examination noted a history of coronary bypass surgery in 2004.  Based on the Veteran's reported symptomatology, he experienced dyspnea and fatigue at >7-10 METs.

In July 2012, VA provided a medical opinion concerning the Veteran's heart condition.  The examiner noted that the current record was inadequate to address the disability level, as there had been no diagnostic testing performed to test for cardiac hypertrophy or dilation.  X-rays from July 2012 indicated cardiomegaly.  

A January 2013 private hospital discharge summary indicated that the Veteran had been hospitalized for pulmonary and cardiac symptoms.  His discharge diagnoses included, among others, "acute on chronic" right heart failure (cor pulmonale), and coronary artery disease status post coronary artery bypass graft and stents.  

VA provided the Veteran with an ischemic heart disease examination in October 2013.  At that time, no diagnostic exercise test was conducted, because such testing was medically contraindicated.  Based on the Veteran's report, the examiner noted dyspnea, fatigue, and angina at >7-10 METs.  The examiner noted a transesophageal echocardiogram in January 2013, which indicated normal left ventricle size and function, and a left ventricular ejection fraction of 68 percent.  The examiner noted that the Veteran's condition prevented physical employment.  Some of his work-related restrictions were related to his (then-) non-service-connected advanced lung disease.  [The RO granted service connection for the cause of death in 2014, having found that the Veteran's lung cancer was presumptively due to his in-service herbicide exposure.  As such, the advanced lung disease was ultimately attributed to service.]

The Appellant testified in December 2014 that, five years before the Veteran's death, the effort it took for him to walk from the front of the door to their home out to the car would require him to have to sit and catch his breath for five to eight minutes before he could return "back to his normalcy."  He was easily fatigued, and he would become dizzy a couple of times per week from standing up.  He had not worked since 2005.  

As noted, for a 60 percent rating, the evidence would have to demonstrate more than one episode of acute congestive heart failure in a year, an ejection fraction of between 30 and 50 percent, or dyspnea, fatigue, angina, dizziness, or syncope when there is a workload of greater than 3 METs but not greater than 5 METs.  Id.  The evidence does not support such a finding.  

As to congestive heart failure, there is only one episode of heart failure noted in the record, which occurred in January 2013.  The Board acknowledges that the heart failure was dubbed "acute on chronic," but the evidence fails to demonstrate chronic congestive heart failure.  At no other point in the record is heart failure noted during the period on appeal, and the October 2013 examiner did not make findings of chronic congestive heart failure.  Further, the heart failure in January 2013 was noted to be related to cor pulmonale, not coronary artery disease.  

His ejection fraction was 68 percent on the only occasion it was measured, in January 2013.  

While the Veteran was medically contraindicated for diagnostic exercise testing, the reports of record consistently document dyspnea, fatigue, and angina at >7-10 METs, based on the Veteran's reported symptomatology.  In this case, the evidence clearly demonstrates that the Veteran does not meet the criteria for a 60 percent rating.  Without the finding of cardiomegaly, in fact, the Veteran's condition would have warranted no more than a 10 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

C. Extraschedular Consideration

The Board also considered whether the Veteran's PTSD and coronary artery disease warranted referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2014).  Notably, 38 C.F.R. § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If the disabilities are not adequately addressed, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id. 

As discussed above, the evidence in this matter clearly demonstrates that the Veteran's symptoms are adequately contemplated by the applicable criteria.  The rating criteria reasonably describe the Veteran's disability level, even when considering any potential combined effects of his disabilities under the Federal Circuit's guidance in Johnson.  While the record indicates that the Veteran's physical infirmities impact his psychiatric condition, the resulting disability picture is fully contemplated by 38 C.F.R. § 4.130.  Further, there is no indication that the psychiatric disability has aggravated the heart condition in a fashion not contemplated by the criteria for rating coronary artery disease.  Each of the applicable disability criteria provide for potentially higher ratings than currently shown by the evidence.  The only suggestion of hospitalization in the record is minimal, related to two heart procedures in 2007, and a single overnight hospitalization in June 2011 related to suicidal ideation.  To the extent that his disabilities have resulted in impacts on the Veteran's employment, those considerations are addressed in the Board's grant of entitlement to TDIU, below.  

D. TDIU

A total disability evaluation based on individual unemployability due to service connected disorders may be assigned to a Veteran who meets certain disability percentage standards and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a) (2014).  To be considered for entitlement to a schedular TDIU under 38 C.F.R. § 4.16(a), the Veteran must have one disability rated at 60 percent or more, or in the case of multiple service-connected disabilities, at least one rated at 40 percent, and a combined rating of 70 percent or greater.  Here, the Veteran is being assigned a 70 percent rating based on his PTSD, and he thus meets the schedular criteria of 38 C.F.R. § 4.16(a).  

The central inquiry is "whether that veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Veteran is not required to show 100 percent unemployability; the question is whether he is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed.Cir.2001).  Whether the veteran can actually find employment is not determinative, as the focus of the inquiry is on "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (emphasis in original).

The evidence demonstrates that the Veteran has not worked since 2005.  Psychiatric opinions from private treatment providers in June 2006, August 2007, and May 2008 all indicated that the Veteran was unemployable as a result of his PTSD.  Those opinions were backed by extensive psychological testing, and thorough discussions of his symptomatology, including how his symptomatology prevented him from managing the stress and relationships involved in a work environment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that to be probative, a medical opinion must be factually accurate, fully articulated, and based on sound reasoning).  

VA examiners in August 2007, May 2008, and October 2013 all opined that the Veteran was not unemployable due to his psychiatric symptomatology.  These negative opinions, however, fail to fully and/or accurately discuss the record.  Specifically, all three opinions fail to discuss the impact of the Veteran's sleep disorder, or his alcoholism, on his employability.  The evidence of record demonstrates that his sleep and alcohol disorders were directly related to his psychiatric disability, yet none of the examiners discusses how the Veteran's severely limited energy levels, or his constant battle to overcome his addiction to alcohol, impacted his ability to work.  The August 2007 examiner, in fact, noted that the Veteran was only capable of two to three hours of activity per day resulting from his sleep impairment, and even at those times he lacked energy, yet failed to indicate how he was employable in light of those facts.  

Additionally, the October 2013 examiner relied on inaccurate facts when determining that there was no history of suicide attempts (see October 2009 VA treatment notes), and that he had not been hospitalized as a result of his psychiatric illness (see July 2011 treatment notes, indicating overnight hospitalization for suicidality).  The examiner specifically relied on the invalid finding that there was no history of acute inpatient psychiatric treatment for PTSD in support of his opinion that the Veteran was employable.  As such, the VA examination opinions lack probative value as to the question of whether the Veteran was employable as due to his PTSD symptomatology.  Id.  

Supportive of this finding is the opinion from the October 2013 VA heart examiner that the Veteran was not capable of physical employment.  The Board acknowledges that some of the Veteran's work-related restrictions were related to his (then-) non-service-connected advanced lung disease, but the examiner did not distinguish to what degree his service-connected heart disability precluded him from physical employment, versus the effects of his non-service-connected lung disease.  It is relevant to note, however, that while the Veteran was not service-connected for lung disease at the time, his lung cancer, first suggested in treatment notes from 2008, ultimately was determined to be service connected based on the presumptions afforded to Veterans who served in Vietnam.  While the Veteran never made a claim for service connection for lung cancer during his lifetime, he ultimately would have been granted such if he had made a claim, due to the presumptions in 38 C.F.R. §§ 3.307, and 3.309 (2014).  

As the evidence demonstrates that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities, a total disability rating is warranted.  38 C.F.R. § 4.16(a).  



ORDER

Entitlement to an initial, 70 percent rating, and no higher, for PTSD, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an initial rating in excess of 30 percent for coronary artery disease is denied.

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Following the October 2013 rating decision that continued a 10 percent rating for the Veteran's left ankle disability, the Veteran filed a notice of disagreement (NOD) in November 2013.  No SOC was ever issued in response.  When a Veteran has filed an NOD and there is no SOC on file for the issues identified in the NOD, the Board must remand, not refer, the issues to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake all appropriate steps to issue the Appellant an SOC addressing the issue of entitlement to an increased rating for a left ankle disability.  

2.  Thereafter, if the Appellant files a timely substantive appeal (VA Form 9) on the remanded issue, the AOJ should undertake any indicated development, readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


